COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

  ORDER ON MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S MOTION FOR REHEARING

Appellate case name:      Andrew Whallon, Dahlia Garcia and Richard Grayshaw v. City of
                          Houston

Appellate case number:    01-11-00333-CV

Trial court case number: 0851588

Trial court:              270th District Court of Harris County

Date motion filed:        March 10, 2015

Party filing motion:      Appellant Andrew Whallon

       It is ordered that the motion for extension of time is   DENIED     GRANTED

           DISMISSED


Judge’s signature:             /s/ Sherry Radack
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings and Keyes


Date: April 9, 2015